DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed September 12, 2022, in response to the Office Action of May 11, 2022, is acknowledged and has been entered. Applicants elected without traverse Group I and the species of:
A.	(b) NOT administering a second arenavirus particle (withdraw species claims 3, 39-43, 52, and 60);

B. 	Not applicable;

C.	HPV16 E6 and E7 antigens;

D.	Not applicable;	

E.	(b) method NOT further administering a chemotherapeutic agent (withdraw species claims 23 and 25-27); and

F.	(b) method NOT further administering a checkpoint inhibitor (withdraw species claims 29, 30, 32-34). 

Claims 1, 3-5, 7, 8, 10-12, 15, 20-23, 25-27, 29, 30, 32-37, 39-43, 52, 60, 79, 148, 201 are pending. Claims 79, 148, and 201 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 3, 23, 25-27, 29, 30, 32-34, 39-43, 52, and 60 are withdrawn as being drawn to non-elected species. Claims 1, 4, 5, 7, 8, 10-12, 15, 20-22, 35-37 are currently under prosecution as drawn to the elected species.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 4, 5, 7, 8, 10-12, 15, 20-22, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0319673, Pinschewer et al, claiming priority to November 2014, in view of Kudo-Saito et al (Clinical Cancer Research, 2005, 11:2416-2426); Lee et al (Cancer Immunol. Immunother., 2013, 62:1175-1185); Jindra et al (PLoS One, 10(9):e0138722; September 18, 2015, p. 1-23).
Pinschewer et al teach treating a solid tumor in a subject comprising injecting into the subject an arenavirus particle expressing tumor antigens ([165]; [167]; [236-237]; [332];  wherein the solid tumor treated includes cervical cancer and the antigens are cancer antigens such as CEA, HER2, or papillomavirus antigens ([242]; [246-247]; [344]); wherein the arenavirus particle is engineered to contain an arenavirus genomic segment comprising at least one arenavirus ORF in a position other than the wild-type position of said ORF; wherein the arenavirus particle is replication competent and tri- segmented; wherein said tri-segmented genome comprises one L segment and two S segments; wherein propagation of said arenavirus particle does not result in a replication-competent bi-segmented viral particle; wherein one of said two S segments is an S segment wherein the ORF encoding the GP is under control of an arenavirus 3’ UTR; wherein the arenavirus particle comprises two S segments which comprise one or two nucleotide sequences each encoding a tumor antigen; wherein the arenavirus particle is derived from LCMV clone 13 or WE strain (abstract; all claims; [116]; [319-383]; [421]; [446-447]; [449]).  
Pinschewer et al teach and demonstrate utilizing recombinant LCMV vectors to induce CD8+T cell responses in mice against poorly immunogenic self-tumor antigens encoded by the vectors, wherein treatment demonstrated the vectors have the capacity to induce substantial frequencies of tumor self-antigen-reactive CD8+ T cell responses (section 5.2.9; [458-459]; Figure 10). Pinschewer et al teach and demonstrate that recombinant LCMV vectors successfully induce type I interferons that have multiple immunostimulatory and anti-tumoral effects, more so than recombinant vaccinia virus or recombinant adenoviral vectors encoding the same tumor antigen (section 5.2.10; [460-461]; Figure 11).
Pinschewer et al do not teach the injecting is done intratumorally or teach the encoded papillomavirus antigens are E6 and E7.
Kudo-Saito et al teach that a cancer treatment regimen comprising intratumoral injection of a fowlpox viral vector encoding a tumor antigen CEA successfully inhibited the growth of CEA+ tumors, demonstrated long-term antitumor immunity, and induced a greater antigen-specific CD8+ T cell immune response and greater magnitude of CD8+ T cell response to other antigens expressed in the tumor (antigen cascade) than treatment regimens comprising only s.c. injection (Abstract; Discussion; p. 2421).
Lee et al teach treating solid tumors, specifically cervical cancer, by intratumorally injecting a vaccinia virus vector encoding HPV 16 E7 antigen (CRT/E7-VV) or encoding HPV-16/18 E6/E7 antigens (TA-HPV) (abstract; Materials and Methods). Lee et al teach an advantage of injecting the vaccine directly into the tumor is to introduce the vaccine into an environment enriched with professional antigen-presenting cells (p. 1176, col. 2). Lee et al demonstrate that intratumoral injection of the viral vector HPV vaccines successfully induced a CD8+ T cell immune response and antitumor effects specifically against HPV-16 E6/E7 expressing tumors (TC-1 tumors) and treated tumors in vivo (abstract; p. 1176, col. 1-2). Lee et al demonstrate that intratumoral (i.t.) injection of the CRT/E7-VV vaccine generated significantly higher E7-specific CD8+ T cells compared to intraperitoneal (i.p.) injections of the vaccine (p. 1178, col. 2; Figs. 2, 3, and 5; p. 1183-1184, Discussion). Lee et al combined chemotherapy with either i.t. or i.p. vaccine injection and conclude i.t. injection is significantly better than other routes of administration for the recombinant vaccine to generate therapeutic antitumor effects following chemotherapy with cisplatin. Direct injection of the vaccine at the tumor site may generate therapeutic antitumor effects against the E6/E7 expressing tumors through several mechanisms: (1) destruction of tumor cells may result in tumor-specific CD8+ T cell immunity through a cross-priming mechanisms; (2) the vaccine may directly infect CD11c+ DCs in the tumor loci contributing to the generation of E7-specific CD8+ T cell immune responses; (3) the expression of CRT/E7 by tumor cells infected by the virus may also render tumor cells susceptible to CTL-mediated killing by E7-specific CD8+ T cells; and (4) the generation of tumor antigen-specific CD8+ T cell immune response may also contribute to the systemic therapeutic antitumor effect (p. 1184, col. 1). Lee et al teach cervical cancers are readily accessible for i.t. injection of therapeutic HPV vaccine (p. 1184, col. 2).
Jindra et al teach comparing intralesional (intratumoral) injection with subcutaneous (s.c.) of a recombinant influenza A virus vaccine expressing HPV16 E6 and E7 antigens (as a E6-E7 fusion gene) in a TC-1 tumor model, wherein s.c. vaccination decelerated tumor growth and significantly prolonged survival, but intralesional vaccine administration induced complete tumor regression in 25% of animals, significantly reduced tumor growth in 50% of mice, and resulted in antigen-specific IFN-ɣ production (abstract; p. , 9, 14; Figs. 5 and 6). Jindra et al teach that i.t. administration of vaccine offers the advantage of guiding T cell directly to the tumor site and inducing two-fold anti-tumoral immune responses. Tumor cells are targeted by immune cells specific for HPV E6 and E7 and for influenza. These mechanisms likely increase vaccine efficacy. Induction of type I IFN further enhances this immune response. In contrast, these advantages were not utilized by s.c. application route. Intralesional administration of recombinant vaccine may be envisaged as tissue-preserving alternative to surgical ablation of HSIL (p. 14-15).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to inject the recombinant LCMV vaccine intratumorally in the method of treating cancer taught by Pinschewer et al. One would have been motivated to and have a reasonable expectation of success to because: (1) Pinschewer et al teach the success of, and function of, administering the recombinant LCMV vaccine is to elicit a tumor antigen-specific immune response against the encoded antigen, wherein recombinant LCMV vaccine was able to elicit tumor-specific CD8+ T cell responses and better type I INF responses than vaccinia and adenoviral vector vaccines; (2) Kudo-Saito et al teach and demonstrate successfully treating tumors and inducing a greater antigen-specific CD8+ T cell response using treatment regimens comprising i.t. administration of viral vectors encoding a tumor antigen versus only s.c. administration; (3) Lee et al and Jindra et al teach the advantages of intratumoral injection of viral vector vaccines over i.p and s.c. injection for the reasons stated above; and (4) Lee et al and Jindra et al teach and demonstrate that intratumoral injection induces greater CD8+ T cell responses and type I INF immune responses than other injection routes.
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the recombinant LCMV vaccine of Pinschewer et al to encode papillomavirus antigens E6 and E7 to treat cervical cancer. One would have been motivated to and have a reasonable expectation of success to because: (1) Pinschewer et al suggest their recombinant LCMV vaccine can encode papillomavirus antigens and treat cervical cancer, and teach administering their recombinant LCMV vaccine in order to induce antigen-specific CD8+ T cell immune and type I IFN responses to treat cancer; and (2) Lee et al and Jindra et al teach and demonstrate that E6 and E7 papilloma virus antigens encoded by recombinant viral vector vaccines successfully treat cervical cancer and induced antigen-specific CD8+ T cell immune responses and type I IFN responses to treat cancer.


3.	Claim(s) 1, 12, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over each of:
US Patent 8,592,205 Pinschewer et al, issued Nov. 2013; 
US Patent 9,309,289, Pinschewer et al, published February 2014;
US Patent 9,944,952, Pinschewer et al, claiming priority to 2008; or
US Patent 10,655,145, Pinschewer et al, claiming priority to 2008,
each in view of Kudo-Saito et al (Clinical Cancer Research, 2005, 11:2416-2426); Lee et al (Cancer Immunol. Immunother., 2013, 62:1175-1185); Jindra et al (PLoS One, 10(9):e0138722; September 18, 2015, p. 1-23).
	To avoid duplicative rejections, Examiner notes all of the US Patents are related and have the same disclosure, wherein US Patent 8,592,205 and US Patent 9,309,289 were published more than a year before the effective filing date of the instant application, and wherein US Patent 9,944,952 and US Patent 10,655,145 claim priority to 2008.
The US Patents all disclose methods of treating a solid tumor in a subject comprising injecting into the subject an arenavirus particle that expresses a tumor-associated antigen, wherein the arenavirus particle is derived from LCMV strain; wherein antigen is CEA or HER2 (HER-2/neu) and the cancer is breast cancer. The US Patents demonstrate successful induction of antigen-specific CD8+ T cell immune responses and long-lasting immune response by administering to a subject the arenavirus particle that expresses a model antigen (see US Patent 9,309,289 col. 7, lines 25 to col. 8, line 5; col. 10, line 12 to col. col. 2, line 45).
The US Patents do not teach intratumoral injection.
Kudo-Saito et al teach that a cancer treatment regimen comprising intratumoral injection of a fowlpox viral vector encoding a tumor antigen CEA successfully inhibited the growth of CEA+ tumors, demonstrated long-term antitumor immunity, and induced a greater antigen-specific CD8+ T cell immune response and greater magnitude of CD8+ T cell response to other antigens expressed in the tumor (antigen cascade) than treatment regimens comprising only s.c. injection (Abstract; Discussion; p. 2421).
Lee et al teach treating solid tumors, specifically cervical cancer, by intratumorally injecting a vaccinia virus vector encoding HPV 16 E7 antigen (CRT/E7-VV) or encoding HPV-16/18 E6/E7 antigens (TA-HPV) (abstract; Materials and Methods). Lee et al teach an advantage of injecting the vaccine directly into the tumor is to introduce the vaccine into an environment enriched with professional antigen-presenting cells (p. 1176, col. 2). Lee et al demonstrate that intratumoral injection of the viral vector HPV vaccines successfully induced a CD8+ T cell immune response and antitumor effects specifically against HPV-16 E6/E7 expressing tumors (TC-1 tumors) and treated tumors in vivo (abstract; p. 1176, col. 1-2). Lee et al demonstrate that intratumoral (i.t.) injection of the CRT/E7-VV vaccine generated significantly higher E7-specific CD8+ T cells compared to intraperitoneal (i.p.) injections of the vaccine (p. 1178, col. 2; Figs. 2, 3, and 5; p. 1183-1184, Discussion). Lee et al combined chemotherapy with either i.t. or i.p. vaccine injection and conclude i.t. injection is significantly better than other routes of administration for the recombinant vaccine to generate therapeutic antitumor effects following chemotherapy with cisplatin. Direct injection of the vaccine at the tumor site may generate therapeutic antitumor effects against the E6/E7 expressing tumors through several mechanisms: (1) destruction of tumor cells may result in tumor-specific CD8+ T cell immunity through a cross-priming mechanisms; (2) the vaccine may directly infect CD11c+ DCs in the tumor loci contributing to the generation of E7-specific CD8+ T cell immune responses; (3) the expression of CRT/E7 by tumor cells infected by the virus may also render tumor cells susceptible to CTL-mediated killing by E7-specific CD8+ T cells; and (4) the generation of tumor antigen-specific CD8+ T cell immune response may also contribute to the systemic therapeutic antitumor effect (p. 1184, col. 1). Lee et al teach cervical cancers are readily accessible for i.t. injection of therapeutic HPV vaccine (p. 1184, col. 2).
Jindra et al teach comparing intralesional (intratumoral) injection with subcutaneous (s.c.) of a recombinant influenza A virus vaccine expressing HPV16 E6 and E7 antigens (as a E6-E7 fusion gene) in a TC-1 tumor model, wherein s.c. vaccination decelerated tumor growth and significantly prolonged survival, but intralesional vaccine administration induced complete tumor regression in 25% of animals, significantly reduced tumor growth in 50% of mice, and resulted in antigen-specific IFN-ɣ production (abstract; p. , 9, 14; Figs. 5 and 6). Jindra et al teach that i.t. administration of vaccine offers the advantage of guiding T cell directly to the tumor site and inducing two-fold anti-tumoral immune responses. Tumor cells are targeted by immune cells specific for HPV E6 and E7 and for influenza. These mechanisms likely increase vaccine efficacy. Induction of type I IFN further enhances this immune response. In contrast, these advantages were not utilized by s.c. application route. Intralesional administration of recombinant vaccine may be envisaged as tissue-preserving alternative to surgical ablation of HSIL (p. 14-15).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to inject the recombinant LCMV vaccine intratumorally in the method of treating cancer taught by the US Patents. One would have been motivated to and have a reasonable expectation of success to because: (1) the US Patents teach the success of, and function of, administering the recombinant LCMV vaccine is to elicit a antigen-specific immune response against the encoded antigen, wherein recombinant LCMV vaccine was able to elicit antigen-specific CD8+ T cell responses and long lasting immune response, and teach applying the method to treat cancer; (2) Kudo-Saito et al teach and demonstrate successfully treating tumors and inducing a greater antigen-specific CD8+ T cell response using treatment regimens comprising i.t. administration of viral vectors encoding a tumor antigen versus only s.c. administration; (3) Lee et al and Jindra et al teach the advantages of intratumoral injection of viral vector vaccines over i.p and s.c. injection for the reasons stated above; and (4) Lee et al and Jindra et al teach and demonstrate that intratumoral injection induces greater CD8+ T cell responses and type I INF immune responses than other injection routes.
The applied US Patents all have a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
It is reiterated that US Patent 8,592,205 and US Patent 9,309,289 were also published more than a year before the effective filing date of the instant application.



4.	Claims 1, 4, 5, 7, 8, 10-12, 15, 20-22, 35-37 are rejected under 35 U.S.C. 103 as being obvious over US Patent 10,669,315, Orlinger et al, claiming priority to 2015, in view of Lee et al (Cancer Immunol. Immunother., 2013, 62:1175-1185); and Jindra et al (PLoS One, 10(9):e0138722; September 18, 2015, p. 1-23).
US Patent 10,669,315, Orlinger et al teach a method of treating a solid tumor in a subject comprising injecting into the subject an arenavirus particle that expresses a tumor-associated antigen, wherein the solid tumor treated is cervical cancer and the antigens are HPV16 E6 and E7 antigens; wherein the arenavirus particle is engineered to contain an arenavirus genomic segment comprising at least one arenavirus ORF in a position other than the wild-type position of said ORF; wherein the arenavirus particle is replication competent and tri- segmented; wherein said tri-segmented genome comprises one L segment and two S segments; wherein propagation of said arenavirus particle does not result in a replication-competent bi-segmented viral particle; wherein one of said two S segments is an S segment wherein the ORF encoding the GP is under control of an arenavirus 3’ UTR; wherein the arenavirus particle comprises two S segments which comprise one or two nucleotide sequences each encoding a tumor antigen; wherein the arenavirus particle is derived from LCMV clone 13 strain or from WE strain (see all claims and entire document). Orlinger et al teach the arenavirus particle induces an IFN-γ immune response. Orlinger et al demonstrate successfully inducing HPV16 antigen-specific CD8+ T cell responses in mice injected with the LCMV arenavirus particle encoding E7 and/or E6 antigen. Orlinger et al compared i.m. injection with i.v. injection and determined i.v. induced significantly higher CD8+ T cell immune responses. Orlinger et al demonstrate that an LCMV vector expressing HPV E7E6 was able to control tumor growth and resulted in better overall survival in comparison to the adeno-based vector expressing HPV E7E6 (section 7.2; Figure 7).
Orlinger et al do not teach intratumoral injection.
Lee et al teach treating solid tumors, specifically cervical cancer, by intratumorally injecting a vaccinia virus vector encoding HPV 16 E7 antigen (CRT/E7-VV) or encoding HPV-16/18 E6/E7 antigens (TA-HPV) (abstract; Materials and Methods). Lee et al teach an advantage of injecting the vaccine directly into the tumor is to introduce the vaccine into an environment enriched with professional antigen-presenting cells (p. 1176, col. 2). Lee et al demonstrate that intratumoral injection of the viral vector HPV vaccines successfully induced a CD8+ T cell immune response and antitumor effects specifically against HPV-16 E6/E7 expressing tumors (TC-1 tumors) and treated tumors in vivo (abstract; p. 1176, col. 1-2). Lee et al demonstrate that intratumoral (i.t.) injection of the CRT/E7-VV vaccine generated significantly higher E7-specific CD8+ T cells compared to intraperitoneal (i.p.) injections of the vaccine (p. 1178, col. 2; Figs. 2, 3, and 5; p. 1183-1184, Discussion). Lee et al combined chemotherapy with either i.t. or i.p. vaccine injection and conclude i.t. injection is significantly better than other routes of administration for the recombinant vaccine to generate therapeutic antitumor effects following chemotherapy with cisplatin. Direct injection of the vaccine at the tumor site may generate therapeutic antitumor effects against the E6/E7 expressing tumors through several mechanisms: (1) destruction of tumor cells may result in tumor-specific CD8+ T cell immunity through a cross-priming mechanisms; (2) the vaccine may directly infect CD11c+ DCs in the tumor loci contributing to the generation of E7-specific CD8+ T cell immune responses; (3) the expression of CRT/E7 by tumor cells infected by the virus may also render tumor cells susceptible to CTL-mediated killing by E7-specific CD8+ T cells; and (4) the generation of tumor antigen-specific CD8+ T cell immune response may also contribute to the systemic therapeutic antitumor effect (p. 1184, col. 1). Lee et al teach cervical cancers are readily accessible for i.t. injection of therapeutic HPV vaccine (p. 1184, col. 2).
Jindra et al teach comparing intralesional (intratumoral) injection with subcutaneous (s.c.) of a recombinant influenza A virus vaccine expressing HPV16 E6 and E7 antigens (as a E6-E7 fusion gene) in a TC-1 tumor model, wherein s.c. vaccination decelerated tumor growth and significantly prolonged survival, but intralesional vaccine administration induced complete tumor regression in 25% of animals, significantly reduced tumor growth in 50% of mice, and resulted in antigen-specific IFN-ɣ production (abstract; p. , 9, 14; Figs. 5 and 6). Jindra et al teach that i.t. administration of vaccine offers the advantage of guiding T cell directly to the tumor site and inducing two-fold anti-tumoral immune responses. Tumor cells are targeted by immune cells specific for HPV E6 and E7 and for influenza. These mechanisms likely increase vaccine efficacy. Induction of type I IFN further enhances this immune response. In contrast, these advantages were not utilized by s.c. application route. Intralesional administration of recombinant vaccine may be envisaged as tissue-preserving alternative to surgical ablation of HSIL (p. 14-15).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to inject the recombinant LCMV vaccine intratumorally in the method of treating cancer taught by Orlinger et al. One would have been motivated to and have a reasonable expectation of success to because: (1) Orlinger et al teach the success of, and function of, administering the recombinant LCMV vaccine encoding HPV16 E6 and/or E7 eliciting an IFN-ɣ response and tumor antigen-specific CD8+ T cell immune response against the encoded antigens, controlling tumor growth, and improving survival; (2) Orlinger et al demonstrate trying different injections routes to optimize CD8+ T cell immune responses; (3) Lee et al and Jindra et al teach the advantages of intratumoral injection of viral vector vaccines over i.p and s.c. injection for the reasons stated above; and (4) Lee et al and Jindra et al teach and demonstrate that intratumoral injection induces greater CD8+ T cell responses and type I INF immune responses than other injection routes.
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


5.	Claims 1, 4, 5, 7, 8, 10-12, 15, 20-22, 35-37 are rejected under 35 U.S.C. 103 as being obvious over US Patent 11,266,727, Schmidt et al, claiming priority to 2015, in view of Lee et al (Cancer Immunol. Immunother., 2013, 62:1175-1185); and Jindra et al (PLoS One, 10(9):e0138722; September 18, 2015, p. 1-23).
US Patent 11,266,727, Schmidt et al teaches a method of treating a solid tumor in a subject comprising injecting into the subject an arenavirus particle that expresses tumor-associated antigens, wherein the solid tumor treated is cervical cancer and the antigens are HPV16 E6 and E7 antigens; wherein the arenavirus particle is engineered to contain an arenavirus genomic segment comprising at least one arenavirus ORF in a position other than the wild-type position of said ORF; wherein the arenavirus particle is replication competent and tri- segmented; wherein said tri-segmented genome comprises one L segment and two S segments; wherein propagation of said arenavirus particle does not result in a replication-competent bi-segmented viral particle; wherein one of said two S segments is an S segment wherein the ORF encoding the GP is under control of an arenavirus 3’ UTR; wherein the arenavirus particle comprises two S segments which comprise one or two nucleotide sequences each encoding a tumor antigen; wherein the arenavirus particle is derived from LCMV clone 13 strain or from WE strain. Schmidt et al teach the arenavirus particle induces plurifunctional IFN-γ and TNF-α co-producing cancer-specific CD4+ and CD8+ T cell responses (IFN-γ is produced by CD4+ and CD8+ T cells and TNF-α is produced by CD4+ T cells) of high magnitude to treat a neoplastic disease (see all claims and entire document). Schmidt et al demonstrate successfully inducing tumor antigen-specific CD8+ T cell responses, inhibiting tumor growth, and enhancing survival in different mouse tumor models injected with the tri-segmented LCMV arenavirus particle encoding various tumor antigens (sections 7.2 – 7.3).
Schmidt et al do not teach intratumoral injection.
Lee et al teach treating solid tumors, specifically cervical cancer, by intratumorally injecting a vaccinia virus vector encoding HPV 16 E7 antigen (CRT/E7-VV) or encoding HPV-16/18 E6/E7 antigens (TA-HPV) (abstract; Materials and Methods). Lee et al teach an advantage of injecting the vaccine directly into the tumor is to introduce the vaccine into an environment enriched with professional antigen-presenting cells (p. 1176, col. 2). Lee et al demonstrate that intratumoral injection of the viral vector HPV vaccines successfully induced a CD8+ T cell immune response and antitumor effects specifically against HPV-16 E6/E7 expressing tumors (TC-1 tumors) and treated tumors in vivo (abstract; p. 1176, col. 1-2). Lee et al demonstrate that intratumoral (i.t.) injection of the CRT/E7-VV vaccine generated significantly higher E7-specific CD8+ T cells compared to intraperitoneal (i.p.) injections of the vaccine (p. 1178, col. 2; Figs. 2, 3, and 5; p. 1183-1184, Discussion). Lee et al combined chemotherapy with either i.t. or i.p. vaccine injection and conclude i.t. injection is significantly better than other routes of administration for the recombinant vaccine to generate therapeutic antitumor effects following chemotherapy with cisplatin. Direct injection of the vaccine at the tumor site may generate therapeutic antitumor effects against the E6/E7 expressing tumors through several mechanisms: (1) destruction of tumor cells may result in tumor-specific CD8+ T cell immunity through a cross-priming mechanisms; (2) the vaccine may directly infect CD11c+ DCs in the tumor loci contributing to the generation of E7-specific CD8+ T cell immune responses; (3) the expression of CRT/E7 by tumor cells infected by the virus may also render tumor cells susceptible to CTL-mediated killing by E7-specific CD8+ T cells; and (4) the generation of tumor antigen-specific CD8+ T cell immune response may also contribute to the systemic therapeutic antitumor effect (p. 1184, col. 1). Lee et al teach cervical cancers are readily accessible for i.t. injection of therapeutic HPV vaccine (p. 1184, col. 2).
Jindra et al teach comparing intralesional (intratumoral) injection with subcutaneous (s.c.) of a recombinant influenza A virus vaccine expressing HPV16 E6 and E7 antigens (as a E6-E7 fusion gene) in a TC-1 tumor model, wherein s.c. vaccination decelerated tumor growth and significantly prolonged survival, but intralesional vaccine administration induced complete tumor regression in 25% of animals, significantly reduced tumor growth in 50% of mice, and resulted in antigen-specific IFN-ɣ production (abstract; p. , 9, 14; Figs. 5 and 6). Jindra et al teach that i.t. administration of vaccine offers the advantage of guiding T cell directly to the tumor site and inducing two-fold anti-tumoral immune responses. Tumor cells are targeted by immune cells specific for HPV E6 and E7 and for influenza. These mechanisms likely increase vaccine efficacy. Induction of type I IFN further enhances this immune response. In contrast, these advantages were not utilized by s.c. application route. Intralesional administration of recombinant vaccine may be envisaged as tissue-preserving alternative to surgical ablation of HSIL (p. 14-15).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to inject the recombinant LCMV vaccine intratumorally in the method of treating cancer taught by Schmidt et al. One would have been motivated to and have a reasonable expectation of success to because: (1) Schmidt et al teach the success of, and function of, administering the recombinant LCMV vaccine encoding tumor antigens eliciting an IFN-ɣ response and tumor antigen-specific CD8+ T cell immune response against the encoded antigens, controlling tumor growth, and improving survival; (2) Schmidt et al patented claims to methods of treating cancer or cervical cancer in a subject by administering an arenavirus particle encoding HPV16 E6/E7 antigens; (3) Lee et al and Jindra et al teach the advantages of intratumoral injection of viral vector vaccines over i.p and s.c. injection for the reasons stated above; and (4) Lee et al and Jindra et al teach and demonstrate that intratumoral injection induces greater CD8+ T cell responses and type I INF immune responses than other injection routes.
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 4, 5, 7, 8, 10-12, 20-22, 35-37  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10,669,315 in view of Lee et al (Cancer Immunol. Immunother., 2013, 62:1175-1185); and Jindra et al (PLoS One, 10(9):e0138722; September 18, 2015, p. 1-23).
U.S. Patent No. 10,669,315 claims:
1. A tri-segmented arenavirus viral vector comprising one L segment and two S segments and a nucleotide sequence encoding a polypeptide comprising an amino acid sequence that is at least 99% identical to SEQ ID NO: 10, and wherein one of the two S segments is selected from the group consisting of:
a. an S segment wherein the ORF encoding the NP is under control of an arenavirus 5′ UTR;
b. an S segment wherein the ORF encoding the Z protein is under control of an arenavirus 5′ UTR;
c. an S segment wherein the ORF encoding the L protein is under control of an arenavirus 5′ UTR;
d. an S segment wherein the ORF encoding the GP is under control of an arenavirus 3′ UTR;
e. an S segment wherein the ORF encoding the L protein is under control of an arenavirus 3′ UTR; and
f. an S segment, wherein the ORF encoding the Z protein is under control of an arenavirus 3′ UTR.
2. The tri-segmented arenavirus viral vector of claim 1, wherein inter-segmental recombination of the two S segments, uniting two arenavirus ORFs on only one instead of two separate segments, abrogates viral promoter activity.
3. The tri-segmented arenavirus viral vector of claim 1, wherein the arenavirus 3′ UTR is the 3′ UTR of the arenavirus S segment or the arenavirus L segment, and wherein the arenavirus 5′ UTR is the 5′ UTR of the arenavirus S segment or the arenavirus L segment.
7. The tri-segmented arenavirus viral vector of claim 1, wherein the tri-segmented arenavirus viral vector is attenuated.
8. The tri-segmented arenavirus viral vector of claim 1, wherein the arenavirus viral vector is derived from LCMV.
9. The tri-segmented arenavirus viral vector of claim 8, wherein the LCMV is MP strain, Armstrong strain, or Armstrong Clone 13 strain.
11. A vaccine comprising the tri-segmented arenavirus viral vector of claim 1 and a pharmaceutically acceptable carrier.
12. A pharmaceutical composition comprising the tri-segmented arenavirus viral vector of claim 1 and a pharmaceutically acceptable carrier.
13. A method of treating or preventing a human papillomavirus infection in a patient, wherein said method comprises administering to the patient an arenavirus viral vector of claim 1.
14. The method of claim 13, wherein the method results in a reduction of pre-existing HPV titer in the patient.
15. The method of claim 13, wherein the method induces an antigen specific CD8+ T-cell response.
16. The method of claim 13, wherein the HPV infection is symptomatic.
17. The method of claim 13, wherein the HPV infection is asymptomatic.
18. The method of claim 13, wherein the method reduces the severity or frequency of, or prevents manifestations of the HPV infection.
19. The method of claim 18, wherein the manifestation is selected from the group consisting of: cervical cancer, anal cancer, vulvar cancer, vaginal cancer, penile cancer, HPV-positive oropharyngeal cancer (OSCC), common warts, plantar warts, subungual or periungual warts, genital warts, condylomata acuminata or venereal warts, respiratory papillomatosis, and epidermodysplasia verruciformis.
20. A method of treating or preventing a human papillomavirus infection in a patient, wherein said method comprises administering to the patient a first arenavirus viral vector of claim 1, and administering to the patient a second arenavirus viral vector of claim 1.
25. The tri-segmented arenavirus viral vector of claim 1, wherein propagation of the tri-segmented arenavirus viral vector does not result in a replication-competent bi-segmented viral vector after 70 days of persistent infection in mice lacking type I interferon receptor, type II interferon receptor and recombination activating gene 1 (RAG1) and having been infected with 104 PFU of the tri-segmented arenavirus viral vector.
37. A tri-segmented arenavirus viral vector comprising one L segment and two S segments, wherein a first S segment is engineered to carry an ORF encoding GP in a position under control of an arenavirus 5′ UTR and an ORF encoding a polypeptide comprising an amino acid sequence that is at least 99% identical to SEQ ID NO: 10 in a position under control of an arenavirus 3′ UTR and a second S segment is engineered to carry an ORF encoding NP in a position under control of an arenavirus 5′ UTR and an ORF encoding a polypeptide comprising an amino acid sequence that is at least 99% identical to SEQ ID NO: 10 in a position under control of an arenavirus 3′ UTR, wherein the arenavirus 3′ UTR is the 3′ UTR of the arenavirus S segment and the arenavirus 5′ UTR is the 5′ UTR of the arenavirus S segment.
45. A tri-segmented arenavirus viral vector comprising one L segment and two S segments, wherein a first S segment is engineered to carry an ORF encoding GP in a position under control of an arenavirus 3′ UTR and an ORF encoding a polypeptide consisting of an amino acid sequence that is 100% identical to SEQ ID NO: 10 in a position under control of an arenavirus 5′ UTR and a second S segment is engineered to carry an ORF encoding NP in a position under control of an arenavirus 3′ UTR and an ORF encoding a polypeptide consisting of an amino acid sequence that is 100% identical to SEQ ID NO: 10 in a position under control of an arenavirus 5′ UTR, wherein the arenavirus 3′ UTR is the 3′ UTR of the arenavirus S segment and the arenavirus 5′ UTR is the 5′ UTR of the arenavirus S segment, wherein the tri-segmented arenavirus viral vector is attenuated, and wherein the arenavirus viral vector is derived from LCMV.
47. A vaccine comprising the tri-segmented arenavirus viral vector of claim 45 and a pharmaceutically acceptable carrier.
48. A pharmaceutical composition comprising the tri-segmented arenavirus viral vector of claim 45 and a pharmaceutically acceptable carrier.
U.S. Patent No. 10,669,315 does not claim the HPV antigen encoded by the arenavirus vector are HPV16 E6 and E7 or intratumoral administration.
Lee et al and Jindra et al teach as set forth in the above rejections and render obvious intratumoral injection of an arenavirus vector encding HPV16 E6 and E7 antigens in the method of the US Patent for treating HPV infection and cervical cancer for the reasons states in the rejections above.


7.	Claims 1, 4, 5, 7, 8, 10-12, 20-22, 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,266,727 in view of Lee et al (Cancer Immunol. Immunother., 2013, 62:1175-1185); and Jindra et al (PLoS One, 10(9):e0138722; September 18, 2015, p. 1-23).
U.S. Patent No. 11,266,727 claims:
1. A method for treating a neoplastic disease in a subject comprising, administering to a subject in need thereof an arenavirus particle and an immune checkpoint inhibitor, wherein said arenavirus particle is engineered to contain an arenavirus genomic segment comprising:
a nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof; and
(ii) at least one arenavirus open reading frame (“ORF”) in a position other than the wild-type position of said ORF, wherein said ORF encodes the glycoprotein (“GP”), the nucleoprotein (“NP”), the matrix protein Z (“Z protein”) or the RNA dependent RNA polymerase L (“L protein”) of said arenavirus particle, and
wherein said immune checkpoint inhibitor inhibits, decreases or interferes with the activity of Programmed cell death 1 (PD-1) or Programmed cell death ligand 1 (PD-L1), and
wherein the tumor antigen or tumor associated antigen is HPV E6 and/or E7 or an antigenic fragment thereof.
2. The method of claim 1, wherein said tumor antigen or tumor associated antigen is HPV E6 and E7 or an antigenic fragment thereof.
3. The method of claim 1, wherein said subject is suffering from, is susceptible to, or is at risk for a neoplastic disease selected from the group consisting of anal cancer; carcinoma of adult, unknown primary site; carcinoma of unknown primary; cervical cancer; head and neck cancer; hypopharyngeal cancer; laryngeal cancer; metastatic squamous neck cancer with occult primary nasal cavity and paranasal sinus cancer; nasopharyngeal carcinoma; oral cancer; oral cavity cancer; oropharyngeal cancer; paranasal sinus and nasal cavity cancer; penile cancer; pharyngeal cancer; rectal cancer; squamous cell carcinoma; squamous neck cancer with occult primary, metastatic vaginal cancer; and vulvar cancer.
8. The method of claim 1, wherein said method comprises administering to said subject said arenavirus particle, and administering to said subject, after a period of time, a second arenavirus particle.
9. The method of claim 8, wherein said arenavirus particle and said second particle are derived from different arenavirus species.
10. The method of claim 1, wherein said arenavirus genomic segment is selected from the group consisting of:
an S segment, wherein the ORF encoding the NP is under control of an arenavirus 5′ untranslated region (“UTR”);
(ii) an S segment, wherein the ORF encoding the Z protein is under control of an arenavirus 5′ UTR;
(iii) an S segment, wherein the ORF encoding the L protein is under control of an arenavirus 5′ UTR;
(iv) an S segment, wherein the ORF encoding the GP is under control of an arenavirus 3′ UTR;
(v) an S segment, wherein the ORF encoding the L protein is under control of an arenavirus 3′ UTR;
(vi) an S segment, wherein the ORF encoding the Z protein is under control of an arenavirus 3′ UTR;
(vii) an L segment, wherein the ORF encoding the GP is under control of an arenavirus 5′ UTR;
(viii) an L segment, wherein the ORF encoding the NP is under control of an arenavirus 5′ UTR;
(ix) an L segment, wherein the ORF encoding the L protein is under control of an arenavirus 5′ UTR;
(x) an L segment, wherein the ORF encoding the GP is under control of an arenavirus 3′ UTR;
(xi) an L segment, wherein the ORF encoding the NP is under control of an arenavirus 3′ UTR; and
(xii) an L segment, wherein the ORF encoding the Z protein is under control of an arenavirus 3′ UTR,
wherein said arenavirus 3′ UTR is the 3′ UTR of the arenavirus S segment or the arenavirus L segment, and wherein said arenavirus 5′ UTR is the 5′ UTR of the arenavirus S segment or the arenavirus L segment.
11. The method of claim 1, wherein said arenavirus particle comprises a second arenavirus genomic segment so that said arenavirus particle comprises an S segment and an L segment.
12. The method of claim 11, wherein said arenavirus particle is attenuated, infectious, and replication-competent.
13. The method of claim 1, wherein the arenavirus particle is a tri-segmented arenavirus particle comprising one L segment and two S segments.
14. The method of claim 13, wherein propagation of said tri-segmented arenavirus particle does not result in a replication-competent bi-segmented viral particle after 70 days of persistent infection in mice lacking type I interferon receptor, type II interferon receptor and recombination activating gene 1 (RAG1) and having been infected with 104 PFU of said tri-segmented arenavirus particle.
15. The method of claim 13, wherein inter-segmental recombination of two S segments, uniting two arenavirus ORFs on only one instead of two separate segments, abrogates viral promoter activity.
16. The method of claim 13, wherein the two S segments comprise: (i) one or two nucleotide sequences each encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof; or (ii) one or two duplicated arenavirus ORFs; or (iii) one nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof and one duplicated arenavirus ORF.
17. The method of claim 1, wherein said arenavirus particle is derived from lymphocytic choriomeningitis virus (“LCMV”).
18. The method of claim 17, wherein said LCMV is MP strain, WE strain, Armstrong strain, or Armstrong Clone 13 strain.
19. The method of claim 1, wherein the growth or infectivity of said arenavirus particle is not affected by said nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof.
20. A pharmaceutical composition comprising an arenavirus particle, an immune checkpoint inhibitor and a pharmaceutically acceptable carrier, wherein said arenavirus particle is engineered to contain an arenavirus genomic segment comprising:
a nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof; and
(ii) at least one arenavirus open reading frame (“ORF”) in a position other than the wild-type position of said ORF, wherein said ORF encodes the glycoprotein (“GP”), the nucleoprotein (“NP”), the matrix protein Z (“Z protein”) or the RNA dependent RNA polymerase L (“L protein”) of said arenavirus particle, and
wherein said immune checkpoint inhibitor inhibits, decreases or interferes with the activity of Programmed cell death 1 (PD-1) or Programmed cell death ligand 1 (PD-L1), and
wherein the tumor antigen or tumor associated antigen is HPV E6 and/or E7 or an antigenic fragment thereof.
23. The method of claim 1, wherein said immune checkpoint inhibitor inhibits, decreases or interferes with the activity of Programmed cell death ligand 1 (PD-L1).
26. The method of claim 8 or claim 9, wherein said second arenavirus particle comprises a nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof, wherein the tumor antigen or tumor associated antigen is HPV E6 and/or E7 or an antigenic fragment thereof.
U.S. Patent No. 11,266,727 does not claim intratumoral administration.
Lee et al and Jindra et al teach as set forth in the above rejections and render obvious intratumoral injection of the arenavirus vector encoding HPV16 E6 and E7 antigens in the method of the US Patent for the reasons states in the rejections above.

8.	Conclusion: No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642